COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-12-00366-CV


WELLS FARGO ADVISORS,                                           APPELLANTS
WICHITA FALLS BRANCH; AND
HOWARD LOTT

                                       V.

LOYD CHUMLEY, TRUSTEE AS                                           APPELLEE
FIDUCIARY FOR LARRY JACKSON
BENEFICIARY


                                   ------------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On January 22, 2013, we notified appellants that their brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution


      1
      See Tex. R. App. P. 47.4.
unless appellants or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellants’ brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.


                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 4, 2013




                                     2